UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DIANE KAREN McKAY,

                                 Plaintiff,
                                                                  19-CV-11283 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 SPECTRUM CABLE,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that Defendant Spectrum Cable

misrepresented the amount of her cable bill, charging her too much money. She invokes the

Court’s federal question jurisdiction as the basis for the Court’s jurisdiction over this claim.

       By order dated January 8, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. For the reasons set forth below, the Court

dismisses the action for lack of subject matter jurisdiction.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                          BACKGROUND

        Plaintiff uses the Court’s general complaint form, asserting the following facts:

        Spectrum Cable Company has deliberately harass[ed] me daily for the payment of
        an overdue amount of $180.00. . . . I signed up for a discounted deal of $44
        monthly for 12 months. [Spectrum Cable] insisted and demanded that I pay the
        overdue amount of $80 at once or my cable service will [sic] be interrupted. I then
        informed the Spectrum Cable Specialist that I made a payment of $90 towards the
        account. . . . I am not going to pay Spectrum for services they added on my
        account without my authorization.

(ECF No. 2 at 5-6.)

        After checking the box on the form to invoke the Court’s federal question jurisdiction,

Plaintiff writes the following (in the section in which she is asked to state which of her federal

constitutional or federal statutory rights have been violated): “cable bill charge unauthorization.”

(ECF No. 2 at 2.) She seeks a court order directing Spectrum Cable to adjust her cable bill and

restore her services.

        Plaintiff asserts that she resides in New York and that Spectrum Cable, which provides

cable services nationally, is both a New York and Ohio company.

                                           DISCUSSION

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.


                                                   2
CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

A.       Federal Question

         Plaintiff asserts that her claim arises under the Court’s federal question jurisdiction. To

invoke federal question jurisdiction, a plaintiff’s claims must arise “under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. A case arises under federal law if the

complaint “establishes either that federal law creates the cause of action or that the plaintiff’s

right to relief necessarily depends on resolution of a substantial question of federal law.” Bay

Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting Empire

Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of federal

jurisdiction, without any facts demonstrating a federal law claim, does not create federal subject

matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1188-89 (2d

Cir. 1996). Plaintiff does not identify any federal law or constitutional right that Defendant

violation. Thus, this Court cannot exercise federal question jurisdiction over her claim.

B.       Diversity Jurisdiction and State Law Claims

         Although Plaintiff does not invoke diversity jurisdiction or refer to any state law claims,

the Court must consider whether she state any claims under state law, see McLeod v. Jewish

Guild for the Blind, 864 F.3d 154, 158 (2d Cir. 2017), and, if so, whether the Court has diversity

jurisdiction.




                                                   3
       To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that the

plaintiff and the defendant are citizens of different states. 1 Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted).

       For the purpose of this order, the Court assumes that the facts alleged may state a claim

under New York law based on Plaintiff’s assertion that Spectrum Cable overcharged her in the

amount of $180.00. But on its face, the complaint shows that Plaintiff cannot satisfy the

jurisdictional amount of $75,000. Thus, this Court lacks diversity jurisdiction over her claims.

 C.        Leave to Replead

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the Court lacks subject matter jurisdiction over Plaintiff’s complaint, and the defects in

cannot be cured with an amendment, the Court declines to grant Plaintiff leave to amend his

complaint. However, this dismissal is without prejudice to Plaintiff’s filing a case in the courts of

New York State – most likely, small claims court.




       1
         According to publicly available records, Spectrum Cable is headquartered in
Connecticut. Because, as explained below, the Court cannot exercise jurisdiction over any state-
law claims under the diversity of citizenship statute because the claims do not meet the amount
in controversy, the Court is not required to resolve Spectrum Cable’s residency for diversity of
citizenship purposes.


                                                   4
                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    January 24, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 5
